Citation Nr: 1731079	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2. Entitlement to a disability rating in excess of 20 percent for residuals of a lumbar strain, currently rated as 20 percent disabling.

3. Entitlement to a disability rating in excess of 10 percent for a left knee disability, internal, post ACL reconstruction, currently rated as 10 percent disabling.

4. Entitlement to a disability rating in excess of 10 percent for a right knee disability, post ACL reconstruction, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably with the United States Army from March 2008 to December 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in North Little Rock, Arkansas.

On his October 17, 2015, VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran elected not to appeal the issues of: entitlement to a rating in excess of 10 percent for a left shoulder strain; entitlement to a rating in excess of 10 percent for scars; entitlement to an effective date earlier than December 30, 2011, for a 20 percent rating for the residuals of a lumbar strain; and entitlement to an effective date earlier than April 25, 2013, for a 10 percent rating for a left shoulder strain. Consequently, those issues are not on appeal and will not be addressed herein. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for PTSD, entitlement to an increased rating for residuals of a back disability, and entitlement to increased ratings for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for bilateral hearing loss and for colon cancer have been raised by the record in the October 17, 2015, VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

On his Form 9, the Veteran requested a video conference hearing.  The record does not indicate that one was provided and there is no indication that the Veteran has withdrawn his request. Therefore, the Veteran should be scheduled for a hearing limited only to the issues remaining on appeal (see above). 38 C.F.R. § 3.103(c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing.  Appropriate actions should be taken to inform the Veteran and his representative of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




